Citation Nr: 0122008	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  98-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of surgery for peptic ulcer disease and subtotal 
gastrectomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied a rating higher than 
20 percent for residuals of surgery for peptic ulcer disease 
and subtotal gastrectomy.  During the course of the appeal 
the RO increased the evaluation of this disability to 30 
percent effective prior to the date of the original claim for 
an increased rating.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of surgery for 
peptic ulcer disease and subtotal gastrectomy is manifested 
by characteristic mild circulatory symptoms after meals, 
nausea and diarrhea, but not by sweating, hypoglycemic 
symptoms, weight loss, malnutrition or anemia.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for residuals of 
surgery for peptic ulcer disease and subtotal gastrectomy 
have been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.114, 
Diagnostic Code DC 7308 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected residuals of surgery for peptic ulcer 
disease and subtotal gastrectomy because the disorder is more 
disabling than contemplated by the current 30 percent 
disability rating.

The Board finds that VA has met its duty to assist the 
veteran to develop this claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  During the pendency of the appeal the RO has 
provided the veteran with a Statement of the Case (SOC) and 
Supplemental SOC including notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO verified the veteran's service and obtained 
and associated with the claims file, to the extent possible, 
pertinent records including service medical records (SMRs), 
private and VA medical records, including reports of VA 
examinations during the pendency of this matter, and other 
records, if any, which the veteran identified as pertinent to 
the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Dallas, Texas RO granted service connected for a chronic, 
moderately severe, active duodenal ulcer with disabling 
symptoms by a March 1945 rating decision which also assigned 
a 30 percent disability rating pursuant to DC 1873.  In 
December 1947, the Kansas City, Missouri RO (Kansas City RO) 
increased the rating to 40 percent pursuant to DC 7305.  In 
November 1948, the Kansas City RO decreased the rating to 10 
percent pursuant to the same DC.  In November 1960, the 
Kansas City RO recharacterized the disorder as a duodenal 
ulcer with gastric resection and increased the rating to 40 
percent pursuant to the same DC.  In January 1962, the Kansas 
City RO reduced the rating for a duodenal ulcer with gastric 
resection to 20 percent pursuant to DC 7308.  The January 
1998 Indianapolis, Indiana RO rating decision which is the 
subject of this appeal recharacterized the disorder as 
residuals of surgery for peptic ulcer disease and continued 
the 20 percent rating pursuant to the same DC.  In March 
2001, the RO recharacterized the disorder as residuals of 
surgery for peptic ulcer disease and subtotal gastrectomy and 
increased the rating to 30 percent, effective prior to the 
date of the claim for an increased rating, pursuant to DCs 
7308 and 7346.

Under 38 C.F.R. § 4.114, DC 7308, pertaining to 
postgastrectomy syndromes, a 60 percent disability rating is 
warranted for severe symptoms consisting of nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia; a 40 
percent disability rating is warranted for moderate symptoms 
consisting of less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss; a 20 percent disability rating 
is warranted for mild symptoms consisting of infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.

The history of the veteran's digestive disorder is well-
documented by medical evidence associated with the claims 
file.  SMRs disclose that although the veteran was diagnosed 
with a duodenal ulcer prior to induction, service so 
aggravated the disorder as to necessitate a disability 
discharge.  Thereafter, VA examination reports from March 
1948, October and November 1948, January 1951 and March 1952 
document waxing and waning symptomatology supporting 
corresponding rating changes over that period.  In October 
1960, the veteran underwent a subtotal gastrectomy.  In 
November 1963 his weight was 206 pounds and a VA physician 
reported minimal symptoms, although the veteran complained of 
abdominal discomfort.  VA medical records from November 1980 
and February 1993 show subjective symptoms and findings 
including possible anemia and reflux, occasional nausea and 
frequent bowel movements, sometimes including diarrhea, all 
associated with the veteran's abdominal disorder.  His weight 
was 185 pounds in February 1993.

More recent medical evidence documents current 
symptomatology.  In August 1997, the veteran underwent a VA 
esophagogastroduodenoscopy (EGD) which noted surgical changes 
consistent with the gastrectomy, and found no ulceration or 
gastric abnormalities except for bile reflux to the proximal 
stomach.  VA treatment records from August to October 1997 
confirm a reflux diagnosis.  The veteran's weight was 175 
pounds in August and October 1997.  During a December 1997 VA 
examination, the veteran complained of daily symptoms, 
especially after meals, including heartburn, belching, reflux 
and occasional nausea without vomiting, hematemesis, 
hematochezia or true diarrhea.  The examining physician 
confirmed the reported symptoms, and referenced the August 
1997 EGD report and the report of a June 1997 colonoscopy 
which showed two tiny (3mm) hypoplastic polyps and sigmoid 
diverticular disease.  Neither a report of a June 1999 VA EGD 
nor treatment records from January 1999 to March 2000 confirm 
gastric symptoms or abnormalities in addition to those 
previously noted.  In March 1999 the veteran's weight was 182 
pounds and in March 2000 it was 178 pounds.  An October 2000 
examination report notes the veteran's complaints of having 
to watch what he eats, and of severe reflux and esophageal 
burning with constant diarrhea, nausea and occasional 
abdominal pain.  The examining physician endorsed these 
symptoms, describing them as severe.  Treatment records from 
March 2000 to March 2001 include a notation that the 
veteran's heartburn occasionally was sufficiently severe to 
awaken him at night.  In October 2000, his weight was 173 
pounds.

Notwithstanding the VA physician's October 2000 
characterization of the veteran's symptoms as severe, the 
evidence of record fails to confirm sufficient symptomatology 
to constitute severe disability as defined by the only 
applicable DC.  Although findings include nausea, post-meal 
disturbance and diarrhea, medical documentation of repeated 
examinations and treatment, including blood testing, shows no 
current evidence of sweating, hypoglycemic manifestations, 
weight loss, malnutrition or anemia, nor does the veteran 
claim such symptoms.  Therefore, the Board finds the evidence 
to be insufficient to support a 60 percent rating under DC 
7308.  However, review of the totality of the evidence 
discloses that clear clinical findings include characteristic 
mild circulatory symptoms after meals, nausea and diarrhea.  
The Board further finds that this symptomatology is 
consistent with what the rating schedule describes as 
moderate manifestations of a postgastrectomy syndrome.  
Accordingly, the Board further finds that the evidence of 
record supports a 40 percent rating under the same DC.

In adjudicating this appeal, the Board has considered 
clinical manifestations of the disability at issue, including 
effects upon the veteran's earning capacity and ordinary 
daily life and all potentially applicable DC provisions.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  A higher rating may be 
appropriate in the future if manifestations of the veteran's 
disability worsen.  See 38 C.F.R. § 4.1.

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disability to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 

(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent disability rating for residuals of surgery for 
peptic ulcer disease and subtotal gastrectomy is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

